DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3-11 and 13-20 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 1 and 3-10, directed to a process of removing alkali metal ions, in the reply filed on 06/02/2022 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1 and 3-10 are under current examination.
Claim Objections
Claim 1, 3 and 9-10 are objected to because:  
Claims 1 and 3 recite, “ASTM D4274-16”, which is an abbreviation, and it needs to be spelled out in its entirety because this is the first time it appears in the claim, and it must be defined.

Claims 9 and 10 recite, “2M2P”, which is an abbreviation, and it needs to be spelled out in its entirety because this is the first time it appears in the claim, and it must be defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 3-10 are indefinite as claim 1 recites “wherein the polyol has a hydroxyl---56mg KOH/g”. This is because there is polyol before neutralization step and there is a polyol after the neutralization step and is unclear to the examiner which polyol applicant is referring about. However, for the purpose of compact prosecution, the claim has been interpreted as polyol after the neutralization step.
Since the dependent claims 3-10 fails to cure the above deficiency, these claims are also indefinite.
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz (US 10,131,743 B2).
Lorenz discloses a method of removing alkali metal ions from a polyol containing oxyalkylene units obtained from an alkali metal catalyzed alkoxylation reaction using KOH and an H-functional starter comprising neutralizing the alkali metal ions with an aqueous soltion comprising water and H2SO4, in which H2SO4 may be present in an amount 5% same as in the instant claims) to 70% by weight  and is used to provide neutralization of 102-112% (theoretical neutralization is 100% and the acid is used in excess 2%-12% (102%-100% to 112%-100%) (entire patent, especially claims, col 12-20).
With regard to limitations of claims 1, 3 and 9-10 of “hydroxyl number and 2M2P content”-Since the cited prior art teaches same process using same components and concentrations as in the instant claims, the result of forming polyol with “hydroxyl number and 2M2P content” is also expected to be the same whether recognized by the cited prior art or not.
Since the cited prior art reads on all the limitations of the instant claims 1, 3 and 9-10, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz (US 10,131,743 B2).
Determining the scope and contents of the prior art
Lorenz discloses a method of removing alkali metal ions from a polyol containing oxyalkylene units obtained from an alkali metal catalyzed alkoxylation reaction using KOH and an H-functional starter comprising neutralizing the alkali metal ions with an aqueous soltion comprising water and H2SO4, in which H2SO4 may be present in an amount 5% same as in the instant claims and close to 4.6, 4, 3.5 and 3%) to 70% by weight  and is used to provide neutralization of 102-112% (theoretical neutralization is 100% and the acid is used in excess 2% (same as in the instant claims)-12% (102%-100% to 112%-100%) (encompass range 5-10%) (entire patent, especially claims, col 12-20).
With regard to limitations of claims 1, 3 and 9-10 of “hydroxyl number and 2M2P content”-Since the cited prior art teaches same process using same components and concentrations as in the instant claims, the result of forming polyol with “hydroxyl number and 2M2P content” is also expected to be the same whether recognized by the cited prior art or not.
Ascertaining the differences between the prior art and the claims at issue
Lorenz discloses a method of removing alkali metal ions from a polyol containing oxyalkylene units obtained from an alkali metal catalyzed alkoxylation reaction using KOH and an H-functional starter comprising neutralizing the alkali metal ions with an aqueous solution comprising water and H2SO4, in which H2SO4 may be present in an amount 5% same as in the instant claims and close to 4.6, 4, 3.5 and 3%) to 70% by weight  and is used to provide neutralization of 102-112% (theoretical neutralization is 100% and the acid is used in excess 2% (same as in the instant claims)-12% (102%-100% to 112%-100%) (encompass range 5-10%),  and thus different with respect to not providing exact H2SO4 amount of 4.6, 4, 3.5 and 3% or excess amount  5-10%.  
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference, Lorenz teaches H2SO4 may be present in an amount 5% same as in the instant claims and close to 4.6, 4, 3.5 and 3%) to 70% by weight and is used to provide neutralization of 102-112% (theoretical neutralization is 100% and the acid is used in excess 2% (same as in the instant claims)-12% (102%-100% to 112%-100%) (encompass range 5-10%).  Generally, however, differences in concentration, and the like, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, it is noted that all of the recited reaction parameters are recognized as result-effective variables, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Further, the case law has established that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). The case law has also established that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Therefore, the cited prior art meets limitation of instant claims.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements within the range taught by the cited prior art, and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Lorenz teaches a method of removing alkali metal ions from a polyol containing oxyalkylene units obtained from an alkali metal catalyzed alkoxylation reaction using KOH and an H-functional starter comprising neutralizing the alkali metal ions with an aqueous solution comprising water and H2SO4, in which H2SO4 may be present in an amount 5% to 70% by weight  and is used to provide neutralization of 102-112% (theoretical neutralization is 100% and the acid is used in excess 2% (same as in the instant claims)-12%.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.    Further, there is a reasonable expectation of success that H2SO4 acid may be present 5% by weight or close to 5% by weight and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Double Patenting
The nonstatutory double patenting rejection over US 10,131,743 B2 was considered but not made as the name of the inventors as well exact assignee (place is different from the instant application) is different from the instant application. Applicant is requested to provide a statement that assignee of US 10,131,743 B2 and instant application is different or same, as may be applicable. Based on the information, double patenting rejection may be made in the next office action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623